Appellant was convicted of playing at a game with cards in a public place, and his punishment assessed at a fine of $10, and appeals.
The indictment was in two counts, and alleged that the place where the game was played was public because it was a place where people were assembled for amusement, etc., and because the game was played at a place where people commonly resorted for the purpose of gaming. The proof showed that the game was at the private house of one Juan Morales, and that on the occasion in question a number of persons, thirty or more, had assembled there for the purpose of dancing and amusement. The invitation to said dance was general, everybody in that neighborhood being invited; and it was shown that persons attended as far as twelve miles distant therefrom; that the dance was given by the owner of the house for the purpose of making money by selling knick-knacks, chile, tamales, meats, etc. It was also shown that whisky was sold there. The dance was in the house, and the game was out in the yard, within view of the persons there assembled. Two or three other dances had been given in the same place during that fall. This was the proof on the part of the State. The appellant introduced no testimony.
The first bill of exceptions presents the question as to the admission of testimony with regard to the sale of whisky at the said place where the game was played, the ground of objection being that it was not alleged that the game was played at a place where whisky was sold. No conviction was claimed on this ground, and the testimony was merely a part of the res gestae as to what occurred there that night, and was relevant as showing that the place was public; not because whisky was sold there, but because it showed that refreshments were there for the general public. This proof was equally admissible as proof that chile and tamales were also sold there.
Appellant objected to the charge of the court in defining what constituted a public place. The court instructed the jury on this point, in substance, *Page 271 
that a place may be public at some times and private at others, and that a private residence may become a public place; that a place may become public, though otherwise private, on account of the use, — as where a place is used for a public assemblage, as a camp meeting or mustering, or the like, where a number of persons have congregated for the purpose of public amusement, business, recreation, or religious worship. In our opinion, this charge was correct. Nor did the court err in instructing the jury, if the game was played within view of a public place, such playing was within the inhibition of the statute. We further hold that the court acted properly in refusing to give the special requested instructions, as they were not the law of this case. We have examined the record carefully, and find no errors. The judgment is affirmed.
Affirmed.
                    ON MOTION FOR REHEARING.